Citation Nr: 0736065	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left ankle injury.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for residuals of a 
right ankle and foot sprain.

4.  Entitlement to service connection for shrapnel in the 
leg.

5.  Entitlement to service connection for shrapnel in the 
back.

6.  Entitlement to service connection for a left wrist 
injury.

7.  Entitlement to service connection for a right wrist 
injury.

8.  Entitlement to service connection for a rib injury.



REPRESENTATION

Veteran represented by:	Raymond J. Paczkowski, 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and R.J.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
RO in Boston, Massachusetts, which denied reopening for a 
claim of service connection for residuals of a left lower leg 
injury and denied service connection claims for disabilities 
of the right ankle and foot, back, left wrist, right wrist, a 
rib injury and shrapnel to the leg and back.  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.

The veteran testified before the undersigned at a September 
2007 hearing and at a November 2005 hearing before a Decision 
Review Officer at the RO.  Transcripts have been associated 
with the file.




FINDINGS OF FACT

1.  An unappealed RO rating decision dated in January 1997, 
of which the veteran was notified in February 1997, denied 
the veteran's claim of entitlement to service connection for 
a left ankle injury.

2.  Additional evidence received since the January 1997 
rating decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the veteran's claim 
for service connection for a left ankle injury.

3.  The preponderance of the persuasive evidence shows that 
the veteran did not incur a left ankle disability during 
service, including as a result of a March 17, 1955 truck 
accident.

4.  The preponderance of the persuasive evidence shows that 
the veteran did not incur a back disability during service, 
including as a result of a March 17, 1955 truck accident.

5.  The veteran has withdrawn his appeal seeking service 
connection for disabilities of the right ankle and foot, 
back, left wrist, right wrist, a rib injury and shrapnel to 
the leg and back.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision, denying the claim of 
service connection for a left ankle injury, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a left ankle 
injury; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  A left ankle injury disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

4.  A back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met on the issues of service connection 
for disabilities of the right ankle and foot, back, left 
wrist, right wrist, a rib injury and shrapnel to the leg and 
back.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

As to the petition to reopen the claim of service connection, 
reopening has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

With respect to the veteran's service connection claims, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2001 fully satisfied the duty to notify 
provisions for the first three elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The July 2001 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

Some of the veteran's service medical records from his period 
of active service are unavailable as they were destroyed in a 
fire that occurred at the National Personnel Records Center.  
Inasmuch as the veteran was not at fault for the loss of 
these records, VA is under heightened obligation to assist 
the veteran in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  The RO 
made additional requests in an attempt to find alternate 
sources for the veteran's service medical records, including 
a November 2006 request to locate records from hospital 
archives.  The December 2006 response included partial 
duplicates of the service medical records already considered, 
dental records and other records not relevant to the instant 
claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  As will be discussed below, the extent service 
medical records contradict directly the veteran's account.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to 5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to § 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A 
to provide a veteran with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The veteran brought a claim for service connection of a left 
ankle injury which was denied by the RO in January 1997.  The 
veteran was provided notice of this decision in February 
1997.  The claim was denied because there was no evidence to 
suggest that the veteran's current left ankle disability had 
been incurred or aggravated in service.  The veteran did not 
respond to the notice of the rating decision.  The January 
1997 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's prior claim was denied for lack of inservice 
incurrence.  Of record at the time were his statements that 
the left leg disability had been incurred in a rollover truck 
accident in March 1955 and partial service medical records.  
The RO denied the claim because the veteran's service medical 
records did not reflect an injury to the left leg in March 
1955, but a sprain of the right ankle.  In order for the 
veteran to reopen his claim, the evidence must be new to the 
file and show that the veteran injured his left leg during 
the accident.

The evidence submitted since the January 1997 denial consists 
of treatment records from the 1990's and 2000's, a medical 
opinion connecting the current left leg disability to the 
inservice accident, a pair of photographs depicting a wrecked 
Army truck, and the veteran's testimony regarding his 
accident.  

As for the veteran's testimony, he previously alleged in a 
July 1996 statement that he had been in a March 1955 truck 
accident, resulting in a compound fracture of the left ankle.  
He stated that he had been treated since then by VA at the 
Lowell and Jamaica Plain, Massachusetts facilities.  In his 
testimony before the undersigned, the veteran stated that he 
had been hospitalized in service for several months at Army 
hospitals in Germany following the March 1955 accident.  The 
Board finds that this evidence is both new and material, as 
the Army hospitals may have some record that would 
substantiate the veteran's claim.  See 38 C.F.R. § 3.156, 
supra.  

The appeal to reopen the claim for service connection for 
residuals of a left leg and ankle injury is granted.  Id.  

III. Service Connection

The veteran also contends that he has left ankle and back 
disabilities as a result of the March 17, 1955 inservice 
truck accident.  For the reasons that follow, the Board 
concludes service connection is not warranted.  

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's VA treatment records show that he has 
significant back disabilities, which resulted in a spinal 
fusion.  The veteran's left ankle was reinjured in the 
1990's.  Complications during recovery ultimately resulted in 
the amputation of the foot and ankle.  The Board is satisfied 
with the evidence of a current disability.

The veteran alleges that his left ankle and back disabilities 
were incurred in the same truck accident, as discussed above.  
The Board finds that the preponderance of the evidence shows 
that the veteran suffered only a right ankle sprain as a 
result of that crash.  

The veteran's service medical records contradict the 
veteran's allegations directly.  The veteran was seen 
repeatedly in the months following the crash and there is no 
indication of a left ankle or back injury in that period.  
The veteran's service medical records show that he was seen 
on March 19th, 21st, and 22nd, 1955 for a right ankle sprain 
due to a truck accident on March 17th.  On March 24th, the 
veteran was seen of a puncture wound of the hand by a nail.  
On April 15th, he was seen for an upper respiratory 
infection.  On May 5th, he was seen for a right shoulder 
injury after falling down the previous evening.  The records 
show that he was seen at an aid station of the 56th Medical 
Battalion for each of these problems.  If the veteran had 
been hospitalized, as he testified, he would not have been 
seen at an aid station.  There is no further evidence in the 
service medical records of a left leg or back problem.  The 
Board recognizes that the veteran's records are incomplete 
due to fire; however, those which remain cover the events in 
question exactly.  In light of the fact that there are six 
entries showing that the veteran was not hospitalized and 
show no complaints regarding the left leg or back, the 
service medical records are simply more credible than the 
veteran on this point.  As the Board finds that the veteran 
did not incur significant back and/or left ankle injury 
during the March 1955 truck accident, the Board cannot 
associate a current back or left ankle disability to his 
service.  Without inservice incurrence, the claim must fail.  
See Hickman, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Withdrawn Claims

At the veteran's September 10, 2007 hearing before the 
undersigned, the veteran stated on the record that he 
withdrew his service connection claims for disabilities of 
the right ankle and foot, back, left wrist, right wrist, a 
rib injury and shrapnel to the leg and back.  VA regulation 
provides for the withdrawal of an appeal to the Board by the 
submission of a written request to that effect at any time 
before the Board promulgates a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2004); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending and 
it is not viable).

As of September 10, 2007 the Board had not yet issued a final 
decision on this case, therefore the veteran's withdrawal of 
this issue is valid.  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that 
had been previously appealed.  Consequently, in such an 
instance, dismissal of the appeal is appropriate.  See 38 
U.S.C.A. § 7105(d) (West 2002).

Because the veteran has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b) (2007).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the veteran's appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).

The service connection claims for disabilities of right ankle 
and foot, left wrist, right wrist, a rib injury and shrapnel 
to the leg and back are dismissed.  

ORDER

The appeal to reopen a claim of service connection for a left 
ankle injury is granted.

Entitlement to service connection for a left ankle injury is 
denied.

Entitlement to service connection for a back disability is 
denied.

The appeal of the issue of entitlement to service connection 
for a right ankle and foot sprain is dismissed.

The appeal of the issue of entitlement to service connection 
for a left wrist disability is dismissed.

The appeal of the issue of entitlement to service connection 
for a right wrist disability is dismissed.

The appeal of the issue of entitlement to service connection 
for a rib injury is dismissed.

The appeal of the issue of entitlement to service connection 
for a disability of shrapnel to the leg is dismissed.

The appeal of the issue of entitlement to service connection 
for a disability of shrapnel to the back is dismissed.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


